Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending.
Claim 22 is  objected.
Claims 1-21,23-30 are rejected.


Claim Rejections - 35 USC § 103
5.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.Claim(s) 1,2,8,10,13,15,16,17,23,24,25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US-PG-PUB 2021/0143879 A1) and in view of Nam et al. (US-PG-PUB 2018/0262313 A1).




The application is about beam refinement and is show in fig. 5a

    PNG
    media_image1.png
    669
    546
    media_image1.png
    Greyscale







The primary reference Ji is about transmission et reception of millimeter band and is shown in fig. 3 

    PNG
    media_image2.png
    675
    536
    media_image2.png
    Greyscale






The secondary reference Nam is about reference signals in wireless system and is shown in fig. 5

    PNG
    media_image3.png
    601
    533
    media_image3.png
    Greyscale









For claim 1.  Ji teaches a method performed by a processor of a base station device (Ji fig.1 controllers 110,120,130 i.e. processor of a base station) comprising:
transmitting (Ji fig. 3 step 300 csi configuration being transmitted and see also [0154]) Channel State Indicator-Reference Signal (CSI-RS) (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0155] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]):
receiving from a wireless device an indication of a selected sub-beam of a beam associated with a synchronization signal block (SSB) (Ji fig. 3 step 320 channel feedback being sent to Base station see also [0158] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index  see also [0109][0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS see also [0184] reference signal associated with SSB) and
performing access procedure with the wireless device using the selected sub-beam indicated in the message (Ji [0158] performing scheduling for transmission and reception on the identified channel and [0117] channel feedback method may be to feedback an index of a beam among multiple beam i.e. index of beam subset).
Ji, does not expressly teach for enhancing coverage, transmitting Remaining Minimum System Information (RMSI) Downlink Control Information (DCI) indicating that csi-rs will be transmitted, a in a Physical Random Access Channel (PRACH) message; an initial access, RMSI DCI.
However, Nam from a similar field of endeavor teaches for enhancing coverage (Nam [0097] PRACH for coverage enhancement), transmitting Remaining Minimum System Information (RMSI) Downlink Control Information (DCI) indicating that csi-rs will be transmitted (Nam [0457] preamble having index announcing SRS i.e. reference signal and Nam also teaches CSI-RS in [0145] RS resource referencing to CSI-RS resources; also RMSI is mentioned throughout NAM reference ),  in a Physical Random Access Channel (PRACH) message(Nam [0103] a RACH preamble being transmitted in a message announcing transmission of reference signal); an initial access (Nam  [0100] RACH for initial message), RMSI DCI (Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 

For claim 2. The combination of Ji and Nam teaches all the limitation of parent claim 1, Ji teaches wherein the signal includes time and frequency resources (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]), wherein the time and frequency resources indicate time and frequency resources for the CSI-RS (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]), and
wherein the method further comprises transmitting the CSI-RS according to the time and frequency resources for the CSI-RS (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]).
Ji does not expressly teach RMSI DCI, for the RMSI
However, Nam from a similar field of endeavor teaches RMSI DCI (Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art), for the RMSI(Nam [0109] RMSI being signaled to Ue via PDCCH),
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 

For claim 8. Ji teaches a base station (Ji fig.1 a base station), comprising: 
a processor configured with processor executable instructions (Ji fig.1 controllers 110,120,130 i.e. processor of a base station) to: 
transmit (Ji fig. 3 step 300 csi configuration being transmitted and see also [0154]) a Channel State Indicator-Reference Signal (CSI-RS) (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0155] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]):
receive from a wireless device an indication of a selected sub-beam of a beam associated with a synchronization signal block (SSB) (Ji fig. 3 step 320 channel feedback being sent to Base station see also [0158] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index  see also [0109][0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS) and 
perform access procedure with the wireless device using the selected sub-beam (Ji [0158] performing scheduling for transmission and reception on the identified channel and [0117] channel feedback method may be to feedback an index of a beam among multiple beam i.e. index of beam subset).
Ji, does not expressly teach for enhancing coverage, transmitting Remaining Minimum System Information (RMSI) Downlink Control Information (DCI) indicating that csi-rs will be transmitted, a in a Physical Random Access Channel (PRACH) message; an initial access, RMSI DCI.
However, Nam from a similar field of endeavor teaches for enhancing coverage (Nam [0097] PRACH for coverage enhancement), transmitting Remaining Minimum System Information (RMSI) Downlink Control Information (DCI) indicating that csi-rs will be transmitted (Nam [0457] preamble having index announcing SRS i.e. reference signal and Nam also teaches CSI-RS in [0145] RS resource referencing to CSI-RS resources),  in a Physical Random Access Channel (PRACH) message(Nam [0103] a RACH preamble being transmitted in a message announcing transmission of reference signal); an initial access (Nam  [0100] RACH for initial message), RMSI DCI (Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 

For claim 9. The combination of Ji and Nam teaches all the limitation of parent claim 8, wherein the processor is further configured with processor-executable instructions such that the 
signal includes time and frequency resources (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]), 
wherein the time and frequency resources for the signal indicate time and frequency resources for the CSI-RS (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]), and wherein the processor is further configured with processor-executable instructions to transmit the CSI-RS according to the time and frequency resources for the CSI-RS (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]).
Ji does not expressly teach RMSI DCI, for an RMSI
However, Nam from a similar field of endeavor teaches RMSI DCI (Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art) for an RMSI(Nam [0109] RMSI being signaled to Ue via PDCCH),
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 

For claim 10. The combination of Ji and Nam teaches all the limitation of parent claim 8, wherein the processor is further configured with processor-executable instructions such that the signal indicates a number of sub- beams of the SSB (Ji fig. 3 step 320 channel feedback being sent to Base station see also [0157] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index  see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS).
Ji does not expressly teach RMSI DCI
However, Nam from a similar field of endeavor teaches RMSI DCI (Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 

For claim 15. Ji teaches a method performed by a processor of a wireless device (Ji fig.1 controllers 110,120,130 i.e. processor of a base station i.e. a wireless device) comprising:
receiving from a base station (Ji fig. 3 step 300 csi configuration being transmitted by base station and being received by Ue and see also [0154]),
determining time and frequency resources for a Channel State Indicator- Reference Signal (CSI-RS) (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]);
receiving the CSI-RS using the determined time and frequency resources (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]);
selecting a sub-beam of a beam associated with a synchronization signal block (SSB) based on the CSI-RS (Ji [0121] a best beam subset i.e. sub-beam to be reported which is also determined using csi-rs which was provided by base station [0158] performing scheduling for transmission and reception on the identified channel and [0182] [0183] base station transmitting SSB which embed CSI-RS); and
sending to the base station an indication of the selected sub-beam associated with the SSB  (Ji fig. 3 step 320 channel feedback being sent to Base station see also [0158] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index  see also [0109][0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS),
Ji, does not expressly teach for enhancing coverage, in a Physical Random Access Channel (PRACH) message; based on the RMSI DCI;an initial access, RMSI DCI
However, Nam from a similar field of endeavor teaches for enhancing coverage (Nam [0097] PRACH for coverage enhancement), in a Physical Random Access Channel (PRACH) message(Nam [0103] a RACH preamble being transmitted in a message announcing transmission of reference signal); based on the RMSI DCI(Nam [0109] RMSI being signaled to Ue via PDCCH  and sub-set of beam being activated or predetermined or signaled via RMSI see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art);
an initial access (Nam [0100] RACH for initial message), RMSI DCI (Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 

For claim 16. The combination of Ji and Nam teaches all the limitation of parent claim 15, 
Ji teaches wherein selecting a sub-beam of a beam associated with a synchronization signal block (SSB) based on the CSI-RS(Ji fig. 3 step 320 channel feedback being sent to Base station see also [0157] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index  see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS), comprises selecting a sub- beam with highest received power on associated CSI-RS resources(Ji [0055][0061] a beam selection base on signal strength) .

For claim 17. The combination of Ji and Nam teaches all the limitation of parent claim 15, 
Ji teaches wherein determining time and frequency resources for the CSI-RS based on the RMSI DCI comprises:
determining time and frequency resources for a signal (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]); and
determining time and frequency resources for the CSI-RS based on the time and frequency resources for the signal (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]).
Ji does not expressly teach RMSI DCI, based on the RMSI DCI
However, Nam from a similar field of endeavor teaches RMSI DCI (Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art), based on the RMSI DCI(Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 

For claim 23. The combination teaches all the limitations of the parent claim 15,
Ji does not teach further comprising performing an initial access procedure with the base station using the selected sub-beam associated with the SSB.
However, Nam from a similar field of endeavor teaches further comprising performing an initial access procedure with the base station using the selected sub-beam associated with the SSB an initial access (Nam [0100] RACH for initial message), 
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 

For claim 24. Ji teaches a wireless device (Ji fig.1 a base station), comprising: 
a processor configured with processor-executable instructions (Ji controllers 110,120,130 i.e. processor of a base station) to: 
receive from a base station (Ji fig. 3 step 300 csi configuration being transmitted by base station and being received by Ue and see also [0154]),
determine time and frequency resources for a Channel State Indicator-
 Reference Signal (CSI-RS) (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]);
 receive the CSI-RS using the determined time and frequency resources (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]); 
select a sub-beam of a beam associated with a synchronization signal block (SSB) based on the CSI-RS (Ji [0121] a best beam subset i.e. sub-beam to be reported which is also determined using csi-rs which was provided by base station [0158] performing scheduling for transmission and reception on the identified channel and [0182] [0183] base station transmitting SSB which embed CSI-RS); and
 send to the base station an indication of the selected sub-beam
associated with the SSB  (Ji fig. 3 step 320 channel feedback being sent to Base station see also [0158] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index  see also [0109][0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS),
Ji, does not expressly teach in a Physical Random Access Channel (PRACH) message; based on the RMSI DCI; RMSI DCI
However, Nam from a similar field of endeavor teaches in a Physical Random Access Channel (PRACH) message(Nam [0103] a RACH preamble being transmitted in a message announcing transmission of reference signal); based on the RMSI DCI(Nam [0109] RMSI being signaled to Ue via PDCCH  and sub-set of beam being activated or predetermined or signaled via RMSI see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art);
RMSI DCI (Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 

For claim 25. The combination of Ji and Nam teaches all the limitations of parent claim 24, Ji teaches wherein the processor is further configured with processor-executable instructions to select a sub-beam with highest received power on associated CSI-RS resources (Ji [0118] the terminal feeding back a best beam subset i.e. sub-beam index and RSRP and power received).

For claim 26. The combination of Ji and Nam teaches all the limitation of parent claim 24, wherein the processor is further configured with processor-executable instructions to:
Ji teaches determine time and frequency resources for an RMSI based on the RMSI DCI (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]); and
determine time and frequency resources for the CSI-RS based on the time and frequency resources (Ji fig. 3 step 310 CSI-RS being transmitted to a Ue see also [0156] CSI being transmitted by eNB to Ue and [0157] csi-rs configuration including time and frequency information i.e. indication see also [0055] [0058]).
Ji does not expressly teach RMSI DCI; for the RMSI
However, Nam from a similar field of endeavor teaches RMSI DCI (Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art); for the RMSI(Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art);
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 

7.Claim(s) 3,19,28 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US-PG-PUB 2021/0143879 A1) and in view of Nam et al. (US-PG-PUB 2018/0262313 A1) and in view of Tao (EP3462633 A1).

For claim 3. The combination of Ji and Nam teaches all the limitation of parent claim 1, 
 The combination of Ji and Nam teaches RMSI DCI (Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 
The combination of Ji and Nam does not teach wherein the signal indicates a number of sub-beams of the SSB.
However, Tao from a similar field of endeavor teaches wherein the signal indicates a number of sub-beams of the SSB (Tao [0130] an indication from DCI indicating number of beam in a sub-set of beam).
Thus, it would have been obvious to a person of ordinary at the time of filling date of the application to combine the teaching of Tao and the combined teaching of Ji and Nam to use an indication coming from DCI in order to indicate a number of beam in a subset of beam. Because Tao teaches a beam failure recovery by using dedicated uplink radio resources in a more efficient way, thus providing efficient spectrum utilization (Tao [0011]).

For claim 19. The combination of Ji and Nam teaches all the limitation of parent claim 15, 
 The combination of Ji and Nam teaches RMSI DCI (Nam [0109] RMSI being signaled to Ue via PDCCH see also [0039] information being communicated to Ue via DCI furthermore RMSI DCI is not a term of art).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 
The combination of Ji and Nam does not teach wherein the signal indicates a number of sub-beams of the SSB.
However, Tao from a similar field of endeavor teaches wherein the signal indicates a number of sub-beams of the SSB (Tao [0130] an indication from DCI indicating number of beam in a sub-set of beam).
Thus, it would have been obvious to a person of ordinary at the time of filling date of the application to combine the teaching of Tao and the combined teaching of Ji and Nam to use an indication coming from DCI in order to indicate a number of beam in a subset of beam. Because Tao teaches a beam failure recovery by using dedicated uplink radio resources in a more efficient way, thus providing efficient spectrum utilization (Tao [0011]).

For claim 28. The combination of Ji and Nam teaches all the limitations of parent claim 20,
The combination of Ji and Nam does not teach wherein the processor is further configured with processor-executable instructions such that the RMSI DCI indicates a number of sub- beams of the SSB.
However, Tao form a similar field of endeavor teaches wherein the processor is further configured with processor-executable instructions such that the RMSI DCI indicates a number of sub- beams of the SSB (Tao [0130] an indication from DCI indicating number of beam in a sub-set of beam).
Thus, it would have been obvious to a person of ordinary at the time of filling date of the application to combine the teaching of Tao and the combined teaching of Ji and Nam to use an indication coming from DCI in order to indicate a number of beam in a subset of beam. Because Tao teaches a beam failure recovery by using dedicated uplink radio resources in a more efficient way, thus providing efficient spectrum utilization (Tao [0011]).

8.Claim(s) 4-7,11,13,12,14, 20,21,29,30 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US-PG-PUB 2021/0143879 A1) and in view of Nam et al. (US-PG-PUB 2018/0262313 A1) and in view of Chang et al. (WO/2018045092 A1).

For claim 4. The combination of Ji and Nam teaches all the limitation of parent claim 1 
Ji teaches all the limitation of parent claim 1, Ji teaches wherein the received message includes indicates the selected sub-beam associated with the SSB (Ji [0121] a best beam subset i.e. sub-beam to be reported which is also determined using csi-rs which was provided by base station [0158] performing scheduling for transmission and reception on the identified channel and [0182] [0183] base station transmitting SSB which embed CSI-RS and [0184] a selection of a narrow band);
Ji does not teach PRACH message.
However, Nam from a similar field of endeavor teaches PRACH message (Nam [0103] a RACH preamble being transmitted in a message announcing transmission of reference signal); an initial access (Nam [0100] RACH for initial message), 
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 
The combination of Ji and Nam does not teach preamble sequence that indicate sub-beam 
However, Chang from a similar field of endeavor teaches preamble sequence that indicate sub-beam (Chang [0096] a beam index being transmitted in a preamble sequence).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

For claim 5. The combination of Ji and Nam teaches all the limitation of parent claim 1,
Ji teaches wherein the received PRACH message includes a signal that corresponds to an index of the selected sub-beam associated with the SSB(Ji fig. 3 step 320 channel feedback being sent to Base station see also [0157] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index  see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS).
The combination of Ji and Nam does not teach preamble sequence indicating sub-beam
However, Chang from a similar field of endeavor teaches preamble sequence indicating sub-beam (Chang [0096] a beam index being transmitted in a preamble sequence).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

For claim 6. The combination of Ji and Nam teaches all the limitation of parent claim 1,
	Ji teaches index of the selected sub-beam associated with the SSB (Ji [0118] the terminal feeding back a best beam subset i.e. sub-beam index see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS)
The combination of Ji and Nam does not teach wherein the received PRACH message includes a preamble sequence from among a subset of preamble sequences, wherein the subset of preamble sequences corresponds to an index of the selected sub-beam associated with the SSB.
However, Chang from a similar field of endeavor teaches wherein the received PRACH message includes a preamble sequence from among a subset of preamble sequences (Chang [0096] a beam index being transmitted in a preamble sequence),
 wherein the subset of preamble sequences corresponds to an index of the selected sub-beam associated with the SSB (Chang [0096] a beam index being transmitted in a preamble sequence and [0104] a sequence being applied to csi-rs).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

For claim 7. The combination of Ji and Nam teaches all the limitation of parent claim 1,
further comprising: 
determining a mapping of sub-beams associated with the SSB (Ji fig. 3 step 320 channel feedback being sent to Base station see also [0157] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS)
and 
identifying the selected sub-beam indicated by a signal in the PRACH message according to the mapping(Ji fig. 3 step 320 channel feedback being sent to Base station see also [0157] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index  see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS).
The combination of Ji and Nam does not teach preamble sequences
However, Chang from a similar field of endeavor teaches preamble sequences (Chang [0096] a beam index being transmitted in a preamble sequence and [0104] a sequence being applied to csi-rs).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

For claim 11. The combination of Ji and Nam teaches all the limitation of parent claim 8, wherein the processor is further configured with processor-executable instructions such that the received PRACH message includes a preamble sequence that indicates the selected sub-beam associated with the SSB (Ji [0121] a best beam subset i.e. sub-beam to be reported which is also determined using csi-rs which was provided by base station [0158] performing scheduling for transmission and reception on the identified channel and [0182] [0183] base station transmitting SSB which embed CSI-RS).
The combination of Ji and Nam does not teach PRACH message.
However, Nam from a similar field of endeavor teaches PRACH message (Nam [0103] a RACH preamble being transmitted in a message announcing transmission of reference signal); an initial access (Nam [0100] RACH for initial message), 
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 
The combination of Ji and Nam does not teach preamble sequence
However, Chang from a similar field of endeavor teaches preamble sequence (Chang [0096] a beam index being transmitted in a preamble sequence and [0104] a sequence being applied to csi-rs).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

For claim 12. The base station of claim 8, wherein the processor is further configured with processor-executable instructions such that the received signal includes a signal that corresponds to an index of the selected sub-beam associated with of the SSB (Ji fig. 3 step 320 channel feedback being sent to Base station see also [0157] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index  see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS).
Ji does not teach PRACH message.
However, Nam from a similar field of endeavor teaches PRACH message (Nam [0103] a RACH preamble being transmitted in a message announcing transmission of reference signal); an initial access (Nam [0100] RACH for initial message), 
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 
The combination of Ji and Nam does not teach a preamble sequence that corresponds to an index.
However Chang from a similar field of endeavor teaches a preamble sequence that corresponds to an index (Chang [0096] a beam index being transmitted in a preamble sequence and [0104] a sequence being applied to csi-rs).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

For claim 13. The combination of Ji and Nam teaches all the limitation of parent claim 8,
	Ji teaches index of the selected sub-beam associated with the SSB (Ji [0118] the terminal feeding back a best beam subset i.e. sub-beam index see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS)
The combination of Ji and Nam does not teach wherein the received PRACH message includes a preamble sequence from among a subset of preamble sequences, wherein the subset of preamble sequences corresponds to an index of the selected sub-beam associated with the SSB.
However, Chang from a similar field of endeavor teaches wherein the received PRACH message includes a preamble sequence from among a subset of preamble sequences (Chang [0096] a beam index being transmitted in a preamble sequence),
 wherein the subset of preamble sequences corresponds to an index of the selected sub-beam associated with the SSB (Chang [0096] a beam index being transmitted in a preamble sequence and [0104] a sequence being applied to csi-rs).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

For claim 14. The combination of Ji and Nam teaches all the limitation of parent claim 8, wherein the processor is further configured with processor-executable instructions to:
determine a mapping of sub-beams associated with the SSB and preamble sequences (Ji fig. 3 step 320 channel feedback being sent to Base station see also [0157] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS); and
identify the selected sub-beam indicated by a preamble sequence in the PRACH message according to the mapping (Ji fig. 3 step 320 channel feedback being sent to Base station see also [0157] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS).
The combination of Ji and Nam does not teach preamble sequence 
However, Chang from a similar field of endeavor teaches preamble sequence (Chang [0096] a beam index being transmitted in a preamble sequence and [0104] a sequence being applied to csi-rs).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

For claim 20. The combination of Ji and Nam teaches all the limitation of parent claim 15,
Ji teaches all the limitation of parent claim 1, Ji teaches wherein the message includes indicates the selected sub-beam associated with the SSB (Ji [0121] a best beam subset i.e. sub-beam to be reported which is also determined using csi-rs which was provided by base station [0158] performing scheduling for transmission and reception on the identified channel and [0182] [0183] base station transmitting SSB which embed CSI-RS and [0184] a selection of a narrow band);
Ji does not teach PRACH message.
However, Nam from a similar field of endeavor teaches PRACH message (Nam [0103] a RACH preamble being transmitted in a message announcing transmission of reference signal); an initial access (Nam [0100] RACH for initial message), 
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 
The combination of Ji and Nam does not teach preamble sequence that indicate sub-beam 
However, Chang from a similar field of endeavor teaches preamble sequence that indicate sub-beam (Chang [0096] a beam index being transmitted in a preamble sequence).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

For claim 21. The method of claim 15, The combination of Ji and Nam teaches all the limitation of parent claim 1 
Ji does not teach wherein the PRACH message includes a signal that indicates the selected sub-beam associated with the SSB.
The combination of Ji and Nam teaches all the limitation of parent claim 1, Ji teaches wherein the received message includes indicates the selected sub-beam associated with the SSB (Ji [0121] a best beam subset i.e. sub-beam to be reported which is also determined using csi-rs which was provided by base station [0158] performing scheduling for transmission and reception on the identified channel and [0182] [0183] base station transmitting SSB which embed CSI-RS and [0184] a selection of a narrow band);
The combination of Ji and Nam does not teach PRACH message.
However, Nam from a similar field of endeavor teaches PRACH message (Nam [0103] a RACH preamble being transmitted in a message announcing transmission of reference signal); an initial access (Nam [0100] RACH for initial message), 
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Nam and the teaching of Ji to use RMSI in order to signal CSI-RS to UE. Because Nam teaches a method of beam forming in order to improving communication in NR between gnb a Ue, thus proving efficient spectrum utilization (Nam [0005] [0006]). 
The combination of Ji and Nam does not teach preamble sequence that indicate sub-beam 
However, Chang from a similar field of endeavor teaches preamble sequence that indicate sub-beam (Chang [0096] a beam index being transmitted in a preamble sequence).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

For claim 29. The combination of Ji and Nam teaches all the limitation of parent claim 24,
Ji teaches wherein the processor is further configured with processor-executable instructions such that the PRACH message includes a preamble sequence that corresponds to an index of the selected sub-beam associated with the SSB. (Ji fig. 3 step 320 channel feedback being sent to Base station see also [0157] feedback may include CGI and CPI for indicating a beam and feedback may also include TPS which indicate selection of beam see also [0118] the terminal feeding back a best beam subset i.e. sub-beam index  see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS).
The combination of Ji and Nam does not teach preamble sequence indicating sub-beam
However, Chang from a similar field of endeavor teaches preamble sequence indicating sub-beam (Chang [0096] a beam index being transmitted in a preamble sequence).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

For claim 30. The combination of Ji and Nam teaches all the limitation of parent claim 24,
	Ji teaches index of the selected sub-beam associated with the SSB (Ji [0118] the terminal feeding back a best beam subset i.e. sub-beam index see also [0110] CGI stand for csi-rs group index related to subset of beam i.e. correlation between beam subset and CSI-RS)
The combination of Ji and Nam does not teach wherein the received PRACH message includes a preamble sequence from among a subset of preamble sequences, wherein the subset of preamble sequences corresponds to an index of the selected sub-beam associated with the SSB.
However, Chang from a similar field of endeavor teaches wherein the received PRACH message includes a preamble sequence from among a subset of preamble sequences (Chang [0096] a beam index being transmitted in a preamble sequence),
 wherein the subset of preamble sequences corresponds to an index of the selected sub-beam associated with the SSB (Chang [0096] a beam index being transmitted in a preamble sequence and [0104] a sequence being applied to csi-rs).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chang and the combined teaching of Ji and Nam to use a preamble sequence in order to indicate selected sub-beam. Because Chang teaches a method of improving beamforming thus improving coverage, thus providing efficient spectrum utilization (Chang [0031]).

9.Claim(s) 18,27 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US-PG-PUB 2021/0143879 A1) and in view of Nam et al. (US-PG-PUB 2018/0262313 A1) and in view of Onggosanusi et al. (US-PG-PUB 2019/0305837 A1 A1).

For claim 18. The combination of Ji and Nam teaches all the limitation of parent claim 17, 
The combination of Ji and Nam does not teach determining time and frequency resources for a CSI-RS based on a signal from a base station comprises determining an additional parameter in the RMSI DCI; and
determining time and frequency resources for the CSI-RS based on the time and frequency resources for the RMSI comprises determining time and frequency resources for the CSI-RS based on the additional parameter.
However, Onggosanusi from a similar field of endeavor teaches determining time and frequency resources for a CSI-RS based on a signal from a base station comprises determining an additional parameter in the RMSI DCI (Onggosanusi [0203] [0205] DCI field i.e. additional parameter having resources index for CSI-RS); and
determining time and frequency resources for the CSI-RS based on the time and frequency resources for the RMSI comprises determining time and frequency resources for the CSI-RS based on the additional parameter (Onggosanusi [0203] [0205] DCI field i.e. additional parameter having resources index for CSI-RS).
Thus, it would have been obvious to a person of ordinary skills at the time of invention to combine the teaching of Onggosanusi and the combined teaching of Ji and Nam to use an additional parameter to indicate time and frequency resources for CSI-RS. Because Onggosanusi teaches a method of an additional parameter in order to optimize reporting, thus providing efficient spectrum utilization (Onggosanusi [0003] [0004]).

For claim 27. The combination of Ji and Nam teaches all the limitation of parent claim 10, wherein the processor is further configured with processor-executable instructions to:
The combination of Ji and Nam does not teach determine an additional parameter in the RMSI DCI; and
determine time and frequency resources for the CSI-RS based on the additional parameter.
However, Ogggosanusi from a similar field of endeavor teaches determine an additional parameter in the RMSI DCI; (Onggosanusi [0203] [0205] DCI field i.e. additional parameter having resources index for CSI-RS).
determine time and frequency resources for the CSI-RS based on the additional parameter (Onggosanusi [0203] [0205] DCI field i.e. additional parameter having resources index for CSI-RS).
Thus, it would have been obvious to a person of ordinary skills at the time of invention to combine the teaching of Onggosanusi and the combined teaching of Ji and Nam to use an additional parameter to indicate time and frequency resources for CSI-RS. Because Onggosanusi teaches a method of an additional parameter in order to optimize reporting, thus providing efficient spectrum utilization (Onggosanusi [0003] [0004]).


Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                     

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412